UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2012 MINERALS TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 1-11430 25-1190717 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 622 Third Avenue, New York, NY 10017-6707 (Address of principal executive offices) (Zip Code) (212) 878-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of a Matter to a Vote of Security Holders. On May 16, 2012, the Annual Meeting of Stockholders of Minerals Technologies Inc. (the “Company”) was held.A total of 16,169,613 shares were represented in person or by proxy, or 91.1% of the eligible voting shares.The matters voted upon and the preliminary results of the vote, which are subject to change,are as follows: Item 1.The three nominees for election to the Board of Directors named in the 2012 Proxy Statement were elected, each for a three-year term, based upon the following preliminary votes: Nominee Votes For Votes Withheld Broker Non-Votes Dr. Robert L. Clark Michael F. Pasquale Marc E. Robinson Item 2.The proposal to ratify the appointment of KPMG LLP as the independent registered public accounting firm of the Company for the 2012 fiscal year received the following preliminary votes: Votes For Votes Against Votes Abstained Broker Non-Votes Item 3. The proposal to approve, on an advisory basis, the 2011 compensation of the Company's named executive officers received the following preliminary votes: Votes For Votes Against Votes Abstained Broker Non-Votes Item 8.01Other Events. On May 15, 2012, the Company issued a press release announcing that on May 15, 2012 its Board of Directors had declared a regular quarterly dividend of $0.05 per share on the Company's common stock.The dividend is payable on June 13, 2012 to stockholders of record on May 30, 2012.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1Press Release Dated May 15, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MINERALS TECHNOLOGIES INC. (Registrant) By: /s/ Thomas J. Meek Name: Thomas J. Meek Title: Senior Vice President, General Counsel and Secretary, Chief Compliance Officer Date:May 22, 2012 MINERALS TECHNOLOGIES INC. EXHIBIT INDEX Exhibit No. Subject Matter Press Release dated May 15, 2012
